Citation Nr: 0903746	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
and abuse.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability to include 
schizophrenia.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958 (Marine Corps) and from February 1959 to June 
1962 (Air Force).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  The veteran died in September 2008.

2.  At the time of his death, the veteran had four claims 
pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2008.  When he passed away, he 
had four claims pending before the Board.  As a matter of 
law, veterans' claims do not survive their deaths.  Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
because the veteran died while his claims were pending, his 
claims of entitlement service connection for alcohol 
dependence and tinnitus; his claim to reopen his claim of 
entitlement to service connection for a psychiatric 
disability; and his claim for entitlement to a 10 percent 
evaluation based on multiple, noncompensable service 
connected disabilities are now moot.  

As the veteran's claims have become moot by virtue of his 
death, they are dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

Service connection for alcohol dependence and abuse is 
dismissed.

Service connection for tinnitus is dismissed.

The claim to reopen the claim of entitlement to service 
connection for schizophrenia is dismissed.

A 10 percent evaluation based on multiple, noncompensable 
service connected disabilities is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


